                    Case 18-90996            Doc 1       Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                           Document     Page 1 of 35
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Firelands Group, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2919 Crossing Court, Suite 2
                                  Champaign, IL 61822
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Champaign                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 18-90996                Doc 1       Filed 10/02/18 Entered 10/02/18 14:38:09                             Desc Main
Debtor
                                                               Document     Page 2 ofCase
                                                                                      35 number (if known)
          The Firelands Group, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 18-90996            Doc 1        Filed 10/02/18 Entered 10/02/18 14:38:09                                 Desc Main
Debtor
                                                            Document     Page 3 ofCase
                                                                                   35 number (if known)
         The Firelands Group, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 18-90996   Doc 1       Filed 10/02/18 Entered 10/02/18 14:38:09   Desc Main
                              Document     Page 4 of 35




                    October 2, 2018




         /s/Michael P. O'Neil                              October 2, 2018




         No. 6194470 - IL
Case 18-90996    Doc 1     Filed 10/02/18 Entered 10/02/18 14:38:09   Desc Main
                             Document     Page 5 of 35




                      October 2, 2018


          /s/Michael Gillette




                                                          October 2, 2018
                      Case 18-90996                    Doc 1         Filed 10/02/18 Entered 10/02/18 14:38:09                                      Desc Main
                                                                       Document     Page 6 of 35

 Fill in this information to identify the case:
 Debtor name The Firelands Group, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF ILLINOIS                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Traxxas. L.P.                   Brian P. Zollinger,             Judgment                                                                                             $1,240,194.00
 ATTN Brian P.                   General Counsel
 Zollinger, General
 Counsel
 6250 Traxxas Way                972-731-0133
 McKinney, TX 75070
 Haltom and Doan                 Josh Thane                      Attorney fees                                                                                          $167,068.06
 Attn: Josh Thane
 6500 Summerhill                 jthane@haltomdoa
 Rd., Suite 100                  n.com
 Texarkana, TX 75503             903-255-1009/Fax:
                                 903-255-0800
 Rothschild Patent               Adam Diamond,                   Settlement and                                                                                             $3,500.00
 Imaging LLC                     Esq.                            Release
 c/o Adam Diamond                                                Agreement
 12555 Biscayne                  adam@inventaur.c
 Blvd.                           om
 Miami, FL 33181                 954-328-9349




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                   Document     Page 7 of 35


 Fill in this information to identify the case:

 Debtor name         The Firelands Group, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,170,000.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,144,000.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $9,523,000.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                   Document     Page 8 of 35
 Debtor       The Firelands Group, LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Arthur J. Gallagher Risk Mgmt Services                      7/31/2018                          $5,181.20          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Arthur J. Gallagher Risk Mgmt Services                      8/29/2018                          $1,963.75          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Hickory Point Bank & Trust                                  7/2/2018                           $3,749.99          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Hickory Point Bank & Trust                                  7/2/2018                           $3,115.62          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Hickory Point Bank & Trust                                  7/31/2018                            $173.28          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Hickory Point Bank & Trust                                  7/31/2018                          $3,961.11          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Hickory Point Bank & Trust                                  7/31/2018                          $3,085.02          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Hickory Point Bank & Trust                                  8/31/2018                          $2,896.56          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                   Document     Page 9 of 35
 Debtor       The Firelands Group, LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Hickory Point Bank & Trust                                  8/31/2018                          $3,961.11          Secured debt
               225 North Water                                                                                                   Unsecured loan repayments
               Decatur, IL 62523
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Hobbies Creative International Co., Ltd.                       6/28/2018                        $69,384.87           Secured debt
               Team Infinity Racing Division                                                                                     Unsecured loan repayments
               4F No 184 Sec 4 Chengde Road
                                                                                                                                 Suppliers or vendors
               Shihlin Taipai
                                                                                                                                 Services
               11167 Taiwan
                                                                                                                                 Other


       3.11
       .
            Hobbies Creative International Co., Ltd.                       7/23/2018                          $9,932.45          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Hobbies Creative International Co., Ltd.                       8/9/2018                           $1,009.34          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            Hobbies Creative International Co., Ltd.                       8/24/2018                          $2,751.25          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Hobbies Creative International Co., Ltd.                       9/5/2018                           $1,519.54          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Hobbies Creative International Co., Ltd.                       9/21/2018                        $20,826.04           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Taft Stettinius & Hollister LLP                                7/12/2018                          $4,906.80          Secured debt
               One Indiana Square, Suite 3500                                                                                    Unsecured loan repayments
               Indianapolis, IN 46204                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                  Document     Page 10 of 35
 Debtor       The Firelands Group, LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       .
            Taft Stettinius & Hollister LLP                                7/17/2018                          $5,000.00          Secured debt
               One Indiana Square, Suite 3500                                                                                    Unsecured loan repayments
               Indianapolis, IN 46204                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            Taft Stettinius & Hollister LLP                                7/31/2018                          $5,476.50          Secured debt
               One Indiana Square, Suite 3500                                                                                    Unsecured loan repayments
               Indianapolis, IN 46204                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       .
            Taft Stettinius & Hollister LLP                                9/14/2018                          $8,109.23          Secured debt
               One Indiana Square, Suite 3500                                                                                    Unsecured loan repayments
               Indianapolis, IN 46204                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            Taft Stettinius & Hollister LLP                                9/21/2018                          $1,100.00          Secured debt
               One Indiana Square, Suite 3500                                                                                    Unsecured loan repayments
               Indianapolis, IN 46204                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       .
            Taft Stettinius & Hollister LLP                                9/28/2018                          $6,167.00          Secured debt
               One Indiana Square, Suite 3500                                                                                    Unsecured loan repayments
               Indianapolis, IN 46204                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Michael E. Gillette                                         2017-2018                            $235.43        Expense reimbursement
               1214 Dorchester Dr.
               Champaign, IL 61821
               CEO/Manager

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 18-90996                   Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                                   Desc Main
                                                                  Document     Page 11 of 35
 Debtor       The Firelands Group, LLC                                                                      Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    Traxxas, L.P. v. The Firelands                    Complaint for                U.S. District Court, E.D. TX,               Pending
               Group, LLC                                        Patent                       Marshall                                    On appeal
               2:16-cv-736                                       Infringement                 100 E. Houston St.
                                                                                                                                          Concluded
                                                                                              Marshall, TX 75670

       7.2.    Rothschild Patent Imaging,                        Complaint for                U.S. District Ct., N.D. IL,                 Pending
               LLC                                               Patent                       Eastern Div.                                On appeal
               1:18-cv-00687                                     Infringement                 219 South Dearborn St.
                                                                                                                                          Concluded
                                                                                              Chicago, IL 60606


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                  Document     Page 12 of 35
 Debtor        The Firelands Group, LLC                                                                 Case number (if known)



 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             3/07/2018           $3,118.50

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.2.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             4/11/2018           $3,555.00

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.3.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             5/09/2018           $3,617.10

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.4.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             5/25/2018           $3,254.40

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                  Document     Page 13 of 35
 Debtor        The Firelands Group, LLC                                                                 Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.5.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             7/12/2018           $4,906.80

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.6.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             7/17/2018           $5,000.00

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.7.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             7/31/2018           $5,476.50

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.8.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             9/14/2018           $8,109.23

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




       11.9.    Taft Stettinius & Hollister LLP
                One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             9/21/2018           $1,100.00

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                                Desc Main
                                                                  Document     Page 14 of 35
 Debtor      The Firelands Group, LLC                                                                    Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address
       11.10 Taft Stettinius & Hollister LLP
       .     One Indiana Square, Suite
                3500
                Indianapolis, IN 46204                               Attorney Fees                                             9/28/2018                  $6,167.00

                Email or website address
                moneil@taftlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer              Total amount or
               Address                                           payments received or debts paid in exchange             was made                            value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services              If debtor provides meals
                                                                 the debtor provides                                                       and housing, number of
                                                                                                                                           patients in debtor’s care

 Part 9:      Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                           Desc Main
                                                                  Document     Page 15 of 35
 Debtor      The Firelands Group, LLC                                                                   Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                                  Desc Main
                                                                  Document     Page 16 of 35
 Debtor      The Firelands Group, LLC                                                                   Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jill Daly                                                                                                                  2015 through
                    2306 Aspen Drive                                                                                                           present
                    Champaign, IL 61821
       26a.2.       Todd Petersen
                    3010 Wynstone Dr
                    Champaign, IL 61822
       26a.3.       Michael E. Gillette
                    1214 Dorchester Dr
                    Champaign, IL 61821

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                              Desc Main
                                                                  Document     Page 17 of 35
 Debtor      The Firelands Group, LLC                                                                   Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Martin Hood, LLC                                                                                                     Fiscal year 2016.



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       The Firelands Group, LLC
                    2919 Crossing Court, Suite 2
                    Champaign, IL 61822

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael E. Gillette                            1214 Dorchester Dr                                  Member                                45.1%
                                                      Champaign, IL 61821

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Todd A. Petersen                               3010 Wynstone Dr                                    Member                                34.0%
                                                      Champaign, IL 61822

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael P. Comet                               805 Dodds Dr                                        Member                                20.9%
                                                      Champaign, IL 61820



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                            Desc Main
                                                                  Document     Page 18 of 35
 Debtor      The Firelands Group, LLC                                                                   Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 18-90996       Doc 1   Filed 10/02/18 Entered 10/02/18 14:38:09   Desc Main
                             Document     Page 19 of 35




  October 2, 2018




                                                                                   page 13
                   Case 18-90996                            Doc 1               Filed 10/02/18 Entered 10/02/18 14:38:09                                                           Desc Main
                                                                                 Document     Page 20 of 35
 Fill in this information to identify the case:

 Debtor name            The Firelands Group, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,125,741.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,125,741.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,404,637.50


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,410,762.06


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,815,399.56




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 18-90996                   Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                       Desc Main
                                                                  Document     Page 21 of 35
 Fill in this information to identify the case:

 Debtor name         The Firelands Group, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Hickory Point Bank & Trust                              Checking                                                                         $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     FM Partners - Possible office lease deposit                                                                                              $0.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     FM Partners - Office lease - prepaid rent for November and December 2018                                                         $2,101.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                          Desc Main
                                                                  Document     Page 22 of 35
 Debtor         The Firelands Group, LLC                                                          Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                                  $2,101.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            1,123,340.00    -                Unknown                    =....              $1,123,340.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $1,123,340.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used     Current value of
                                                                                 debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Two computer workstations and one network
           server.                                                                              $0.00                                              $300.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                     Desc Main
                                                                  Document     Page 23 of 35
 Debtor         The Firelands Group, LLC                                                      Case number (If known)
                Name

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                 $300.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value         debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Various tooling dies.                                                     $89,000.00                                                  $0.00



 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                    Desc Main
                                                                  Document     Page 24 of 35
 Debtor         The Firelands Group, LLC                                                      Case number (If known)
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Various trademarks.                                                             $0.00                                                $0.00



 61.        Internet domain names and websites
            Various website domains                                                         $0.00                                                $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 18-90996                       Doc 1           Filed 10/02/18 Entered 10/02/18 14:38:09                                         Desc Main
                                                                       Document     Page 25 of 35
 Debtor          The Firelands Group, LLC                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,101.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,123,340.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $300.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,125,741.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,125,741.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                               Desc Main
                                                                  Document     Page 26 of 35
 Fill in this information to identify the case:

 Debtor name         The Firelands Group, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Hickory Point Bank & Trust                     Describe debtor's property that is subject to a lien                 $800,000.00               $800,000.00
       Creditor's Name                                All business assets.
       225 North Water
       Decatur, IL 62523
       Creditor's mailing address                     Describe the lien
                                                      Term Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2995
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Hickory Point Bank & Trust                     Describe debtor's property that is subject to a lien                 $585,000.00               $585,000.00
       Creditor's Name                                All business assets.
       225 North Water
       Decatur, IL 62523
       Creditor's mailing address                     Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2982
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 18-90996                    Doc 1         Filed 10/02/18 Entered 10/02/18 14:38:09                                Desc Main
                                                                  Document     Page 27 of 35
 Debtor       The Firelands Group, LLC                                                                 Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    IPFS Corporation                              Describe debtor's property that is subject to a lien                      $19,637.50          $19,637.50
        Creditor's Name                               Financed product liability ins thru IPFS; have
        PO Box 412086                                 signed financing agr.
        Kansas City, MO
        64141-2086
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,404,637.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         James E. Peckert/KEHART, PECKERT, WISE,
         132 South Water, Suite 200                                                                             Line   2.1
         Post Office Box 860
         Decatur, IL 62525-0860




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                                          Desc Main
                                                                  Document     Page 28 of 35
 Fill in this information to identify the case:

 Debtor name         The Firelands Group, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $167,068.06
           Haltom and Doan                                                      Contingent
           Attn: Josh Thane                                                     Unliquidated
           6500 Summerhill Rd., Suite 100                                       Disputed
           Texarkana, TX 75503
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $3,500.00
           Rothschild Patent Imaging LLC                                        Contingent
           c/o Adam Diamond                                                     Unliquidated
           12555 Biscayne Blvd.                                                 Disputed
           Miami, FL 33181
                                                                             Basis for the claim:    Settlement and Release Agreement
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,240,194.00
           Traxxas. L.P.                                                        Contingent
           ATTN Brian P. Zollinger, General Counsel                             Unliquidated
           6250 Traxxas Way                                                     Disputed
           McKinney, TX 75070
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         26131                                              Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                                  Desc Main
                                                                  Document     Page 29 of 35
 Debtor       The Firelands Group, LLC                                                            Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Jay Johnson
           Brown Fox Kizzia & Johnson PLLC                                                       Line     3.2
           750 N. St. Paul St., Suite 1320
                                                                                                        Not listed. Explain
           Dallas, TX 75201


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                  1,410,762.06

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    1,410,762.06




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                      Desc Main
                                                                  Document     Page 30 of 35
 Fill in this information to identify the case:

 Debtor name         The Firelands Group, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Office lease (remaining
             lease is for and the nature of               lease payments have
             the debtor's interest                        been made).

                  State the term remaining                Nov-Dec, 2018             FM Partners, LLC - 2919 Crossing Court
                                                                                    c/o Coldwell Banker Commercial
             List the contract number of any                                        PO Box 140
                   government contract                                              Champaign, IL 61824-0140




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09                  Desc Main
                                                                  Document     Page 31 of 35
 Fill in this information to identify the case:

 Debtor name         The Firelands Group, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Michael E.                        1214 Dorchester Drive                             Hickory Point Bank &               D   2.2
             Gillette                          Champaign, IL 61821-7030                          Trust                              E/F
                                                                                                                                    G




    2.2      Michael E.                        1214 Dorchester Drive                             Hickory Point Bank &               D   2.1
             Gillette                          Champaign, IL 61821-7030                          Trust                              E/F
                                                                                                                                    G




    2.3      Michael P. Comet                  805 Dodds Drive                                   Hickory Point Bank &               D   2.2
                                               Champaign, IL 61820-6807                          Trust                              E/F
                                                                                                                                    G




    2.4      Michael P. Comet                  805 Dodds Drive                                   Hickory Point Bank &               D   2.1
                                               Champaign, IL 61820-6807                          Trust                              E/F
                                                                                                                                    G




    2.5      Todd A. Petersen                  3010 Wynstone Drive                               Hickory Point Bank &               D   2.2
                                               Champaign, IL 61822-6894                          Trust                              E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 18-90996                    Doc 1          Filed 10/02/18 Entered 10/02/18 14:38:09             Desc Main
                                                                  Document     Page 32 of 35
 Debtor       The Firelands Group, LLC                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Todd A. Petersen                  3010 Wynstone Drive                             Hickory Point Bank &         D   2.1
                                               Champaign, IL 61822-6894                        Trust                        E/F
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                              Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
Case 18-90996     Doc 1   Filed 10/02/18 Entered 10/02/18 14:38:09   Desc Main
                           Document     Page 33 of 35




      October 2, 2018
Case 18-90996   Doc 1   Filed 10/02/18 Entered 10/02/18 14:38:09   Desc Main
                         Document     Page 34 of 35
 Case 18-90996    Doc 1   Filed 10/02/18 Entered 10/02/18 14:38:09   Desc Main
                           Document     Page 35 of 35




October 2, 2018
